Case 1:20-cv-02959-CMA-MEH Document 37 Filed 03/23/21 USDC Colorado Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No.: 20-cv-02959-CMA-MEH

   JESSICA MONTANEZ, individually
   and on behalf of all other similarly situated,
                                Plaintiff,
   vs.

   FUTURE VISION BRAIN BANK, LLC,
   d/b/a THE GREEN SOLUTION,
   a Colorado Limited Liability Company,
                               Defendant.
   ______________________________________________________________________

            DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS
   ______________________________________________________________________

           Under Plaintiff’s application of the TCPA, any recipient of marketing text messages

   who merely pleads certain magic language – irrespective of facts, consent, the lack of an

   ATDS or pleading standards – has standing to maintain a lawsuit in federal court. This

   simply is not the requisite standard. As such, Plaintiff’s Amended Complaint should be

   dismissed for both lack of standing and failure to properly state a claim.

      I.      STANDING IS A JURISDICTIONAL ISSUE

           Dismissal for a lack of standing is jurisdictional, and thus properly brought under

   Fed.R.Civ.P. 12(b)(1). See Colo. Envtl. Coal. v. Wenker, 353 F.3d 1221, 1227 (10th Cir.

   2004). When, as in this case, the motion presents a challenge to the facts upon which the

   subject matter jurisdiction depends, no presumptive truthfulness attaches to Plaintiff's

   allegations, and the Court “has wide discretion to allow affidavits, other documents, and

   a limited evidentiary hearing to resolve disputed jurisdictional facts under Rule 12(b)(1).”

   United Tribe of Shawnee Indians v. United States, 253 F.3d 543, 547 (10th Cir. 2001); In

                                                    1
Case 1:20-cv-02959-CMA-MEH Document 37 Filed 03/23/21 USDC Colorado Page 2 of 11




   re Sims, No. 08-41668, 2009 WL 4255555, at *1 (Bankr. D. Kan. Nov. 25, 2009)

   (considering such evidence outside the pleadings does not convert a motion brought

   under Rule 12(b)(1) to one under summary judgment); Hernandez v. Grisham, No. CIV

   20-0942 JB\GBW, 2020 WL 6526163, at *1 (D.N.M. Nov. 5, 2020) (citations omitted). The

   Court may consider facts outside the pleadings for the purposes of the Rule 12(b)(1)

   portion of TGS’s motion, including the evidence of consent that negates Plaintiff’s claims.

   Plaintiff unsuccessfully attempts to overcome TGS’s Motion to Dismiss by relying on

   unsubstantiated allegations that Plaintiff did not consent. However, the properly submitted

   evidence confirms that Plaintiff consented to receive communication from TGS. See Legg

   Aff., ECF 33-1. For these reasons, Plaintiff’s request to strike the Affidavit of Eric Legg

   and Consent Record attached thereto (ECF 33-1) must be denied.

      II.      PLAINTIFF’S MOTION TO STRIKE IS IMPROPER

            Plaintiff’s request to strike violates Local Rule 7.1(d) (“a motion shall not be

   included in a response or reply to the original motion. A motion shall be filed as a separate

   document.”). Moreover, “A motion to strike another party’s motion should not be filed

   when an opposing response could adequately address the issues presented by that

   party’s motion.” Hon. Judge Arguello’s Practice Standards at p. 5. As a result, Plaintiff’s

   request should be “stricken or denied as a matter of course.” See Honorable Judge

   Hegarty’s Practice Standards at p. 3. Having failed to first confer with undersigned

   counsel and having failed to file a separate document, Plaintiff’s motion to strike must

   also be denied on procedural grounds.




                                                2
Case 1:20-cv-02959-CMA-MEH Document 37 Filed 03/23/21 USDC Colorado Page 3 of 11




      III.      PLAINTIFF PROVIDED EXPRESS WRITTEN CONSENT

                A. Plaintiff’s consent satisfies statutory requirements.

             Contrary to Plaintiff’s assertion, the affidavit submitted by TGS in connection with

   its Motion to Dismiss, and the consent attached thereto, confirms that Plaintiff provided

   express written consent. In 2012, the FCC confirmed that “consent obtained in

   compliance with the E-SIGN Act will satisfy the requirements of [the TCPA], including

   permission obtained via an email, website form, text message, telephone keypress, or

   voice recording.” In the Matter of Rules & Reguls. Implementing the Tel. Consumer Prot.

   Act of 1991, 27 F.C.C. Rcd. 1830, 1844 (2012). With regard to the express written consent

   requirement, the FCC expressly defines “signature” as including “an electronic or digital

   form of signature.” 47 C.F.R. § 64.1200(f)(8)(ii). Plaintiff enrolled in The Green Solution’s

   customer loyalty program, which required her to sign up and gave her the option to

   provide her telephone number. Legg Aff., ECF 33-1 at ¶¶ 10-13. Plaintiff provided her

   name, phone number ending in 6002, birth date, gender, and mailing address to The

   Company pursuant to her enrollment in TGS’s customer loyalty program. Id. at 26-28.

   Under the clear language of the law and the FCC implementation of it, the screen capture

   from TGS’s electronic records showing Plaintiff’s election to participate in the company’s

   customer loyalty program and receive communications via text satisfies the TCPA’s

   requirement for express written consent.

                B. Evidence of consent can defeat standing.

             While Congress created a private right of action under the TCPA, that cause of

   action “does not necessarily mean that a plaintiff alleging a violation of the statute


                                                  3
Case 1:20-cv-02959-CMA-MEH Document 37 Filed 03/23/21 USDC Colorado Page 4 of 11




   [automatically] has Article III standing.” St. Louis Heart Ctr., Inc. v. Nomax, Inc., 899 F.3d

   500, 503–04 (8th Cir. 2018). “Even where a statute grants a person a statutory right and

   purports to authorize that person to sue to vindicate that right,” a plaintiff cannot “allege a

   bare procedural violation, divorced from any concrete harm, and satisfy the injury-in-fact

   requirement of Article III.” Id. at 504 (citing Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1549,

   194 L.Ed.2d 635 (2016). To hold otherwise would be to permit anyone from claiming

   violation of the federal statute where clear facts reflect its inapplicability.

          Plaintiff argues that TGS conflates the issue of standing with merits-issues. In

   order to make this argument, Plaintiff relies on Sixth and Ninth Circuit opinions and

   concedes that neither the Tenth Circuit nor its district courts have addressed this issue.

   However, and to the contrary of Plaintiff, at least one court in the Tenth Circuit already

   expressed its belief that this Circuit would not follow the expansive application of the

   TCPA taken by the Sixth and Ninth Circuits, and instead the Tenth Circuit would likely

   follow the lead of the Third, Seventh and Eleventh Circuits.1 See Hampton v. Barclays

   Bank Delaware, No. 18-4071-DDC-ADM, 2020 WL 4698476, at *30 (D. Kan. Aug. 13,



   1 The clear majority of courts favor a narrow statutory reading of ATDS in assessing
   TCPA claims. Whether the definition of ATDS in the TCPA encompasses any device
   that can “store” and “automatically dial” telephone numbers, even if the device does not
   “us[e] a random or sequential generator” is a question presently before the Supreme
   Court. Facebook, Inc. v. Duguid, No. 19-511, 926 F.3d 1146 (9th Cir. 2019), cert.
   granted in part, 2020 WL 3865252, *1 (2020) (oral argument heard on Dec. 9, 2020).
   The Second, Sixth and Ninth held that a predictive dialer or system that dials from a
   stored list can qualify as an ATDS under the TCPA. The Third, Seventh,
   and Eleventh require that technology must have the capacity to generate random or
   sequential telephone numbers to qualify as an ATDS. This Supreme Court ruling has a
   direct bearing on this case.


                                                   4
Case 1:20-cv-02959-CMA-MEH Document 37 Filed 03/23/21 USDC Colorado Page 5 of 11




   2020) (holding devices that exclusively dial numbers stored in a customer database do

   not qualify as autodialers for purposes of the TCPA). The Eleventh Circuit dismissed a

   plaintiff’s case based on her voluntary provision of a cell phone number to a defendant,

   evidencing her prior express consent to be contacted. Murphy v. DCI Biologicals Orlando,

   LLC, 797 F.3d 1302, 1308 (11th Cir. 2015). Plaintiff unsuccessfully attempts to distinguish

   Murphy based on the facts; but the facts have more in common than Plaintiff leads this

   Court to believe. In Murphy, plaintiff filled out a medical release, acknowledgment form,

   and information form, providing consent to receive text messages. Id. Here, Plaintiff

   voluntarily enrolled in TGS’s customer loyalty program. Legg Aff., ECF 33-1 at ¶ 25. As

   part of her enrollment, Plaintiff knowingly and voluntarily provided her name, phone

   number ending in 6002, birth date, gender, and mailing address to TGS. Id. at ¶ 26. When

   she enrolled, Plaintiff authorized receipt of text messages at the 6002 phone number from

   TGS. Id. at ¶¶ 28, 29. Thus, as in Murphy, Plaintiff’s Amended Complaint is subject to

   dismissal.

          Plaintiff’s attempt to distinguish the authority provided by TGS repeatedly falls

   short. In Nomax as here, Plaintiff “both invited and did not rebuke” the subject

   communication. 899 F.3d at 504. The fact that Nomax involved facsimiles (and this case

   involves texts) does not alter the fundamental holding that consent negates standing.

   Plaintiff may not claim violation of the TCPA where she consented to the communication

   at issue and never asked for it to stop. Plaintiff attempts to distinguish Winner v. Kohl's

   Dep't Stores, Inc., based on the type of evidence of consent presented. No. CV 16-1541,

   2017 WL 3535038, at *8 (E.D. Pa. Aug. 17, 2017). There a stipulation provided evidence


                                               5
Case 1:20-cv-02959-CMA-MEH Document 37 Filed 03/23/21 USDC Colorado Page 6 of 11




   of plaintiff’s express written consent; here TGS’s electronic records provide evidence of

   Plaintiff’s consent to receive texts. While the type of evidence differs, the impact is the

   same: Plaintiff consented to the communication at issue. Moreover, Whitacre v. Nations

   Lending Corp., No. 5:19CV809, 2019 WL 3477262, at *3 (N.D. Ohio July 31, 2019), which

   Plaintiff also tries to unsuccessfully distinguish, presents analogous facts. In both cases,

   the fact that plaintiff consented flies directly in the face of Plaintiff’s contrary allegation

   that she did not provide her consent.

            Finally, because Plaintiff consented, she could not have suffered a cognizable

   injury, which is required to assert constitutional standing for her claim. See, e.g., Stoops

   v. Wells Fargo Bank, N.A., No. 3:15-83, 2016 U.S. Dist. LEXIS 82380, at *34 (W.D. Pa.

   June 24, 2016) (Plaintiff's privacy interests not violated when she received calls from

   Defendants that she originally solicited). Plaintiff signed up to receive communication from

   TGS, and thus can hardly complain when TGS sent the very communication she

   requested. Because Plaintiff lacks any injury, she does not have Article III standing and

   her case must be dismissed.

      IV.      PLAINTIFF LACKS STANDING WHERE NO ATDS WAS USED

            Plaintiff has not alleged a concrete injury traceable to TGS’s alleged use of an

   ATDS to text her cellular telephone in violation of the TCPA. Given that Plaintiff signed

   up for TGS customer loyalty program (Legg Aff., ECF 33-1 at ¶¶ 26-28), presumably to

   obtain the very sort of offers she thereafter received (and took advantage of), any

   professed “injury” she may have suffered from such texts was completely unrelated to the

   use of an ATDS. Any professed “harm” incurred by Plaintiff was therefore not the result


                                                 6
Case 1:20-cv-02959-CMA-MEH Document 37 Filed 03/23/21 USDC Colorado Page 7 of 11




   of TGS’s alleged violations of the TCPA. Since Plaintiff would have been no better off had

   TGS refrained from the unlawful acts of which she was complaining, she does not have

   standing under Article III of the Constitution to challenge those acts in a federal suit.

       V.      PLAINTIFF FAILS TO PLAUSIBLY ALLEGE USE OF AN ATDS

            Plaintiff’s allegations “strongly suggest direct targeting rather than random or

   sequential dialing.” Duguid v. Facebook, Inc., No. 15-CV-00985-JST, 2017 WL 635117,

   at *5 (N.D. Cal. Feb. 16, 2017), rev'd and remanded, 926 F.3d 1146 (9th Cir. 2019), cert.

   granted in part, 2020 WL 3865252, *1 (2020). Commercial content does not, in and of

   itself, suggest use of an ATDS. Mantha v. QuoteWizard.com, LLC, No. CV 19-12235-

   LTS, 2020 WL 1274178, at *2 (D. Mass. Mar. 16, 2020) (dismissing TCPA case).

   Moreover, Plaintiff’s own pleadings indicate the system employed by TGS required

   human involvement to text Plaintiff, negating the claimed use of an ATDS. 2 For example,

   the Amended Complaint alleges that TGS listed phone numbers and delivered

   instructions for “content” to be sent to each phone number “listed by Defendant.” Am.

   Compl. at ¶¶ 34, 42. Plaintiff’s contention that TGS used a “list” of numbers to be

   messaged, together with a failure to allege that Plaintiff’s number was chosen randomly

   or sequentially, renders most plausible the scenario here in which Plaintiff affirmatively

   provided her telephone number to TGS in order to receive messages.



   2 Under the Third, Seventh and Eleventh Circuit applications, the defining feature of an
   ATDS is not how the numbers are dialed; it is how the numbers are stored and
   produced. Gadelhak v. AT&T Services, Inc., 950 F.3d 458 (7th Cir. 2020), cited in
   Jackson v. Regions Bank, No. 20-2624, 2021 WL 754836, at *2 (7th Cir. Feb. 26, 2021)
   (striking down TCPA claims based on holding that only a system with “the capacity to
   generate random or sequential numbers” qualifies as an ATDS).

                                                 7
Case 1:20-cv-02959-CMA-MEH Document 37 Filed 03/23/21 USDC Colorado Page 8 of 11




          “While it is true, as many courts have observed, that a plaintiff should not be

   required to plead specific facts as to the technical specifications of the type of call system

   employed by the defendant, it also cannot be the case that every barebones TCPA claim

   can survive a motion to dismiss.” Perez v. Quicken Loans, Inc., Case No. 19-cv-

   2072, 2020 U.S. Dist. LEXIS 53476 (N.D. Ill. March 27, 2020) (granting defendant’s

   motion to dismiss the ATDS allegations). While “[i]t is common for a plaintiff to lack inside

   knowledge about a defendant's internal operations or equipment,” a plaintiff cannot rely

   on conclusory allegations. Hildre v. Heavy Hammer, Inc., No. 3:20-CV-00236-L-LL, 2021

   WL 734431, at *2 (S.D. Cal. Feb. 25, 2021) (granting defendant’s 12(b)(6) motion to

   dismiss TCPA claim) (citing Twombly, 550 U.S. at 555; Armstrong v. Investor's Bus. Daily,

   Inc., 2018 U.S. Dist. LEXIS 216246, at *15 (C.D. Cal. 2018) (“allegations [that] are mere

   recitation of the legal definition of an ATDS” are insufficient)). The complaint must contain

   sufficient factual allegations to state a plausible TCPA claim. Id.

          The cases relied on by Plaintiff either permit discovery to proceed based on

   minimal allegations because ATDS information is in the sole possession of the defendant

   (see Izsak v. DraftKings, Inc., 191 F. Supp. 3d 900, 904 (N.D. Ill. 2016); Serban v.

   Cargurus, Inc., 2016 WL 4709077, at *4 (N.D. Ill. Sept. 8, 2016) or provide allegations

   that infer an ATDS was used (see e.g., Metten v. Town Sports Int’l, LLC, 2019 WL

   1299939, at *3 (S.D.N.Y. Mar. 21, 2019). Plaintiff fails to sufficiently allege an ATDS was

   used or a TCPA violation under either approach. Plaintiff’s complaint simply parrots the

   statutory definition of an ATDS and other provisions of the TCPA. Plaintiff fails to allege

   circumstances supporting an inference an ATDS placed the texts. They merely show that


                                                 8
Case 1:20-cv-02959-CMA-MEH Document 37 Filed 03/23/21 USDC Colorado Page 9 of 11




   TGS sent marketing texts to individuals on its customer list, customers who, like Plaintiff,

   signed up to receive these communications.

          Complaints similarly pled to Plaintiff’s have faced dismissal. In Mantha v.

   QuoteWizard.com, LLC, No. 19-cv-12235, 2020 WL 1274178 (D. Mass. Mar. 16, 2020),

   plaintiff asserted that: 1) defendant had a “strategy for generating new customers [that]

   involve[d] the use of an [ATDS]” to send texts; 2) the text messages were sent from a

   long code number; 3) the text messages contained commercial content; and 4) the

   number from which the texts were sent was registered to a “cloud-based telecom

   company that provides mass text messaging services.” Id. The court expressed

   skepticism that the plaintiff’s assertions were anything more than threadbare

   makeweights and concluded that they were insufficient to survive the motion to

   dismiss. Id. Specifically, the court determined that the “use of a long code” did not

   “support a plausible inference that an ATDS was used.” Id. (emphasis in original). The

   court also observed that the plaintiff’s allegations regarding the “number, frequency,

   nature and content of the two messages [did] not give rise to a plausible inference of the

   use of an ATDS.” Id. at *2. As in Mantha, Plaintiff alleges a strategy to encourage

   purchasing of TGS’s goods (Am. Compl. at ¶¶ 25-26), use of long code (Id. at ¶ 32),

   commercial content (Id. at ¶ 23), and use of a text-messaging platform (Id. at ¶ 35). As in

   Mantha, Plaintiff’s allegations here fall short of plausibly alleging the use of an ATDS. At

   best, they suggest targeted advertising of a customer using a text messaging system.

          At the motion to dismiss stage, Plaintiff bears the burden of “nudg[ing] [her] claims

   across the line from conceivable to plausible,” Bell Atl. Corp. v. Twombly, 550 U.S. 544,


                                                9
Case 1:20-cv-02959-CMA-MEH Document 37 Filed 03/23/21 USDC Colorado Page 10 of 11




   570 (2007), a burden she has not met. Plaintiff’s conclusory allegations fall short of what

   is required for plausibility. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Accordingly,

   Plaintiff’s claims under the TCPA require dismissal.

      VI.      TEXTS ARE NOT CALLS

            Plaintiff offers a red herring argument that texts and calls are interchangeable

   terms. Federal Communications Commission (FCC) Declaratory Rulings have reaffirmed

   that text messages are subject to the same TCPA restrictions as phone calls. Meaning

   automated text messages are treated the same as phone calls placed from an ATDS.

   TGS does not dispute that a text message sent to a cellular telephone is subject to TCPA

   compliance. Campbell-Ewald Co. v. Gomez, 577 U.S. 153, 156, 136 S. Ct. 663, 666–67,

   193 L. Ed. 2d 571 (2016), as revised (Feb. 9, 2016). However, there is no allegation that

   TGS called Plaintiff. The terms “call” and “text” are not interchangeable. The fact remains

   that Plaintiff’s pleading fails to meet requisite pleading standards and is unrelated to what

   occurred in this case. Plaintiff’s use of the term “calls” belies the fact that it cut and pasted

   its allegations from other complaints involving phone calls and not text messages.

      VII.     CONCLUSION

            This Honorable Court should DISMISS Plaintiff’s Amended Complaint with

   prejudice and provide any and all other relief this Honorable Court deems just and

   appropriate.




                                                  10
Case 1:20-cv-02959-CMA-MEH Document 37 Filed 03/23/21 USDC Colorado Page 11 of 11




   Dated: March 23, 2021                 Respectfully submitted,

                                         /s/ P. Stephen Fardy
                                         P. Stephen Fardy
                                         Jonna McGinley Reilly
                                         Jeffrey Becker
                                         Swanson, Martin & Bell, LLP
                                         330 North Wabash, Suite 3300
                                         Chicago, IL 60611
                                         (312) 321-9100
                                         sfardy@smbtrials.com
                                         jreilly@smbtrials.com
                                         jbecker@smbtrials.com

                                         Brenna Wolcott
                                         Bryan Cave Leighton Paisner, LLP
                                         1700 Lincoln Street, Suite 4100
                                         Denver, CO 80203
                                         (303) 861-7000
                                         brenna.wolcott@bclplaw.com

                                         Attorneys for Defendant, Future Vision Brain
                                         Bank, LLC, d/b/a The Green Solution




                                       11
